Title: To Thomas Jefferson from Ferdinand Rudolph Hassler, 24 November 1825
From: Hassler, Ferdinand Rudolph
To: Jefferson, Thomas

Excellent Sir.New York
24th November 1825The confidence with which You have honored me in time by the truth You placed in me for the execution of the intended Survey of the Coast of the Un. St: prompts me to take the Liberty to present You here with a Copy of the papers which have been occasioned by it, in the short time I was allowed to work in this Your interesting Project. since 1819. they had remained in the obscurity of the Manuscript by the Philosophical Society of PhiladelphiaI shall be very happy if the Ideas which I give in these Papers of the manner in which the work was introduced, and intended to be executed, meets Your approbation, and gives you some Satisfaction for the confidence You was so Kind too to place in me, and the aims of more extensive public utility which I had in view.Allow me to recomend myself in Your friendly remembrance and to present You with my most perfect veneration and acknowledgement of Your Kindness. with which I have the honor to beMost excellent Sir Your most obedt and affete ServtF: R: Hassler